Mr. Justice Wole
delivered the opinion of the court.
Félix Vázquez Ortiz having obtained the entry of a judgment in the Municipal Court of Oayey against the Succession of Enrique Dominguez, proceeded to attach a piece of property belonging to such succession. In due time.the marshal announced an auction sale of the property and it was sold by such marshal to the petitioner. The marshal’s deed to petitioner was presented to the Registrar of Property of Guayama who recorded the same but with a curable defect because there was no showing that the persons who composed the Succession of Enrique Dominguez were served with process or cited, nor the form of such citation as required by sections 89, 92 and 96 of the Code of Civil Procedure, nor any *1075showing that said persons submitted to the jurisdiction of such municipal court.
The appellant alleges that the law does not require that the forms and procedure to obtain a judgment should he recited in the execution. He is perhaps right, and probably also the sale in this case is a perfectly valid one and capable of being so proved, but the question, where the rights of third persons are involved, is whether the registrar has the duty of requiring the appellant to demonstrate his title.
Hitherto in the ease of Carbonell v. The Registrar, 16 P. R. R., 419, we decided, where a judgment was obtained by default and a sale made thereunder, that a registrar was justified in refusing a record of a deed where there was no showing of how the default was obtained. There the court took occasion to say that the notary could have shown what the judgment failed to do, namely, the manner in which such default was obtained.
In the appeal before us, while not a case of a judgment by default, there is no showing of how the municipal court obtained jurisdiction to render judgment against the defendants, nor is there a copy of the judgment in the deed or anything to show that there was a trial, or that the defendants submitted. There is no presumption in favor of the judgments of municipal courts as they are not courts of record. Golpin v. Page, 98 Wallace; 365, 366; Hahn v. Kelly, 34 Cal., 391; 94 Am. Dec., 742; McDonald v. Prescott, 90 Am. Dec., 517, 519. Where a judgment is obtained in a court of limited jurisdiction and a title is sought, as here, against all the world, the person seeking to record his title is hound to show, not only the execution sale, but that the marshal had the power to make such sale. Such showing does not flow, in the case of a municipal court, from the mere exhibition of the writ of execution, nor yet of the judgment, but the jurisdiction •of the court to render such judgment must likewise be demonstrated. In other words, in the specific case before us it must *1076be shown that jurisdiction was obtained over the persons of the defendants.
In making a deed, therefore, from the marshal to the purchaser the notary should generally recite the judgment and show that the municipal court had jurisdiction to render it. The deed failing to show such jurisdiction the facts should be shown aliunde perhaps by a certificate from the secretary of the municipal court.
The note must be affirmed.

Affirmed.

Chief Justice Hernández and Justices del Toro and Aldrey concurred.
Mr. Justice MacLeary took no part in this decision.